FILED
                           NOT FOR PUBLICATION
                                                                            MAY 17 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    16-30095

              Plaintiff-Appellee,                D.C. No.
                                                 2:13-cr-06071-SMJ-1
 v.

MICHAEL PETER SPITZAUER,                         MEMORANDUM*

              Defendant-Appellant.


                   Appeal from the United States District Court
                       for the Eastern District of Washington
                  Salvador Mendoza, Jr., District Judge, Presiding

                        Argued and Submitted May 12, 2017
                               Seattle, Washington

Before: McKEOWN, BEA, and N.R. SMITH, Circuit Judges.

      Pursuant to the motion of the United States, the district court permitted

disclosure of pre-existing business records subpoenaed by the grand jury in

criminal proceedings against Michael Spitzauer. We have jurisdiction over

Spitzauer’s appeal under 28 U.S.C. § 1291, and we affirm.



      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Where (1) grand jury proceedings have concluded and an indictment has

issued; (2) the disclosure is sought for a legitimate purpose; and (3) the requested

disclosure is for preexisting business records generated for a purpose other than the

grand jury investigation, the disclosure of the requested records does not

compromise the integrity of the grand jury process and does not amount to a

disclosure of matters occurring before the grand jury. See United States v.

Dynavac, Inc., 6 F.3d 1407, 1411–12 (9th Cir. 1993). The facts of this case fall

squarely within Dynavac’s holding and do not present “a rare and unusual case,”

where learning which documents the grand jury subpoenaed would disclose

information about its deliberative process. See id. at 1412 n.2.

      AFFIRMED.




                                           2